Citation Nr: 1717103	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II prior to May 3, 2013 and 40 percent thereafter.

2.  Entitlement to a disability evaluation in excess of 10 percent prior to May 3, 2013 and in excess of 20 percent thereafter for right low extremity peripheral neuropathy. 

3.  Entitlement to a disability evaluation in excess of 10 percent disabling prior to May 3, 2013 and in excess of 20 percent thereafter for left lower extremity peripheral neuropathy. 

4.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; and his daughter


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United State Marine Corps from February 1964 to February 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2009 rating decision denied entitlement to ratings in excess of 20 percent for diabetes mellitus, type II, and ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.  During the course of the appeal in a July 2013 RO rating decision, a rating of 40 percent was granted for diabetes mellitus, type II, effective May 3, 2013 and ratings of 20 percent were granted for right and left lower extremity peripheral neuropathy, effective May 3, 2013.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2011.  A transcript of the hearing is associated with the claims file. 

The issues were previously remanded by the Board in October 2012, March 2015 and January 2016 to the agency of original jurisdiction (AOJ) for additional development.  The issues have since returned to the Board for review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  Prior to May 3, 2013, management of the Veteran's diabetes mellitus, type II, has required that he use insulin and restrict his diet, but not regulate his activities. 

2.  The management of the Veteran's diabetes mellitus, type II, after May 3, 2013, has required that he use insulin, restrict his diet and regulate his activities (avoidance  of strenuous occupational and recreational activities activities), but does not result in episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or twice per week visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

3.  The Veteran's right lower extremity peripheral neuropathy resulted in a disability comparable to moderate incomplete paralysis of the sciatic nerve prior to May 3, 2013 and a disability comparable to moderate incomplete paralysis of the sciatic nerve thereafter. 

4.  The Veteran's left lower extremity peripheral neuropathy resulted in a disability comparable to moderate incomplete paralysis of the sciatic nerve prior to May 3, 2013 and a disability comparable to moderate incomplete paralysis of the sciatic nerve thereafter.

5.  The Veteran has not been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  Prior to May 3, 2013, the criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for diabetes mellitus, type II, in excess of 40 percent disabling have not been met at any time during the course of the appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  Prior to May 3, 2013, the criteria for an initial 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2016).

4.  Since May 3, 2013, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2016).

5.  Prior to May 3, 2013, the criteria for an initial 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2016).

6.  After May 3, 2013, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2016).

6.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2016). 

For the increased rating issue, review of the claims folder reveals compliance with the VCAA.  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in May 2007 and February 2012.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the May 2007 and February 2012 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486   (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Moreover, the February 2012 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103 (a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The May 2007 and February 2012 VCAA letters were fully sufficient. 

Thus, the Veteran has received all required notice in this case for his increased rating claim, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notices prior to the rating decisions on appeal.  Thus, there is no timing error. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records and several VA examination reports.  For his part, the Veteran has submitted personal statements and arguments from his representative.  The Veteran was afforded a hearing before the travel section of the Board in St. Petersburg, Florida in December 2011.

The Veteran was also afforded VA examinations in September 2007, July 2008, February 2009, September 2010, October 2010, May 2013 and April 2015, in connection with his claims for his service-connected diabetes mellitus, type II, right and left lower extremity peripheral neuropathy and his TDIU claim.  He was also afforded a June 2016 VA opinion in relation to his service connected diabetes.  The Board finds that the September 2007, July 2008, February 2009, September 2010, October 2010, May 2013 and April 2015 VA examinations are adequate, as they are predicated on a review of the Veteran's pertinent medical history as well as on an examination and fully address the rating criteria that are relevant to rating the diabetes and right and left lower extremity peripheral neuropathy disabilities in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  There has been no allegation otherwise made by the Veteran or his representative in this regard.

Increased Ratings

The Veteran contends that he is entitled to an initial rating greater than 20 percent for his service-connected diabetes mellitus, type II, prior to May 3, 2013, and greater than 40 percent after May 3, 2013.  The Veteran also contends that he is entitled to an initial rating greater than 10 percent disabling for his service-connected right and left lower extremity peripheral neuropathy prior to May 3, 2013, and greater than 20 percent disabling after May 3, 2013.

For the reasons that follow, the Board has determined that an initial rating in excess of 20 percent disabling, for diabetes mellitus, type II, prior to May 3, 2013, or in excess of 40 percent from May 3, 2014, is not warranted or greater.  The Board also finds, for the reasons that follow, that the Veteran is entitled to an initial rating of 20 percent disabling for his service-connected right and left lower extremity peripheral neuropathy, is warranted, but no greater throughout the course of the appeal.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

      a)  Diabetes Mellitus, Type II

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is currently rated at 20 percent from the initial rating to May 3, 2013, and 40 percent thereafter under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Id.

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating; each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

Based on the evidence of record, both lay and medical, the Board finds that an increased initial disability rating in excess of 20 percent prior to May 3, 2013, has not been met, as the competent medical evidence of record does not show that the Veteran's diabetes mellitus, type II, requires regulation of activities. 

The Veteran has stated throughout the course of the appeal that his diabetes results in the regulation of his activities.  He has stated in an undated letter to the Board, a November 2015 letter to the White House and during his December 2011 hearing that he has fainted on three occasions.  One fainting episode was witnessed by his daughter and can be further confirmed by May 2008 VA medical records, which show a visit to the Gainesville VAMC emergency room following a fall.  He attributes these fainting episodes to his diabetes.

He also states that he is unable to work his construction job due to his diabetes.  Specifically, he is unable to operate heavy machinery. 

Throughout the appeals period, the Veteran has reported injecting insulin up to 5 times per day.  He further contends that is Primary Care Physician, Dr. P., has instructed him to regulate his activities. 

Unfortunately, the record does not reflect that the Veteran has been instructed to regulate his activities due to his diabetes for the period prior to May 3, 2013. 

The October 2010 and May 2013 VA examinations have concluded that the Veteran was required to regulate his activities; however, these findings are not consistent with the record.  In October 2010, the examiner found the Veteran was restricted in his ability to perform strenuous activities due to hypoglycemia with strenuous activities.  In May 2013, the examiner concluded that the Veteran's diabetes required regulation of activities, because the Veteran stopped going for walks because he could feel his blood sugar dropping.  When he checked his blood sugar it has been 40 and he has passed out.

Although the Veteran has been instructed throughout the appeals period to monitor his blood sugar, exercise regularly and modify his diet in order to control his diabetes, there is no medical evidence to show that the Veteran was required to regulate his activities. 

As stated in the June 2016 VA medical opinion, whenever the Veteran's blood sugar was low, his insulin dose was decreased or changed to compensate.  He was also instructed to exercise.  However, the medical opinion states that this does not amount to the regulation of activities.  

The June 2016 opinion also notes that although there is a mention of brittle diabetes in the Veteran's May 2016 medical record, there is no indication that this was an appropriate diagnosis for the Veteran. 

She also found that hypoglycemia or sugar dropping with activity or walking would be analogous to the regulation of activities if under ordinary circumstance of life, an individual had sudden hypoglycemia that resulted in syncope (fainting) or near syncope that was recurrent despite medical management and was accompanied by a physician statement that the individual is unable to control the diabetes and that he should restrict activities.  

While the October 2010 and May 2013 examiners noted that the Veteran's diabetes required regulation of activities, the Board places greater weight on the subsequent June 2016 medical opinion that concluded that the Veteran is not required to regulate his activities.  The Board observes that, with the exception of the October 2010 and May 2013 examinations, the remainder of the record is silent regarding the regulation of the Veteran's activities.  Even as recently as December 2014, the Veteran was instructed to perform at least 150 minutes per week of moderate-intensity aerobic physical activities.  

The Board places greater weight on the conclusions reached by the June 2016 opinion as the reviewing physician considered the Veteran's entire medical history, cited specific medical records and observed that the Veteran has not been instructed to regulate his activities.  This opinion is consistent with the remainder of the medical evidence.

After a review of the evidence, the Board finds that the Veteran's diabetes mellitus most nearly approximates a 20 percent disability prior to May 3, 2013.

With respect to the period after May 3, 2013, the record does not show that the Veteran's diabetes mellitus results in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated as contemplated by a higher evaluation.

The Veteran is competent to report his diabetes symptoms, as well as the measures he undertakes upon his own initiative to mitigate or control them.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a showing that regulation of activities is medically necessary for control of diabetes or that his diabetes results in ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider requires medical evidence, not merely lay evidence.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  

Furthermore, in addition to the fact that the Veteran's diabetes mellitus does not require the regulation of activities, the April 2015 VA examiner found that the Veteran visits his diabetic care provider for episodes of ketoacidosis less than two times per month and visits his diabetic care provider for episodes of hypoglycemia less than two times per month.  The Veteran had also not been hospitalized in the past 12 months due to ketoacidosis or hypoglycemic reactions.

Therefore, the Veteran's diabetes mellitus, type II, does not meet the requirements for a rating of 60 percent disabling under Diagnostic Code 7913. 

      b)  Peripheral Neuropathy

The Veteran is also seeking an increased rating for left and right lower extremity peripheral neuropathy.  He received an initial rating of 10 percent disabling for both his left and right lower extremity peripheral neuropathy prior to May 13, 2013, and 20 percent disabling thereafter.  The Veteran's service-connected peripheral neuropathy of the right and left lower extremities is evaluated under the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that prior to May 3, 2013 peripheral neuropathy of the right and left lower extremities was manifested by moderate incomplete paralysis.  

As reported in an undated letter to the Board, the Veteran contends that he has no feeling in his feet which results in his use of a cane. 

In July 2008, the Veteran was afforded a VA examination, during which he reported a pain level of 5 and tingling in both lower legs.  At that time, it had been ongoing for the past two years and had increased in severity since August 2007.  The Veteran reported difficulty walking, including tingling and numbness, and feeling as though he was always walking on gravel.  However, there was no functional loss. 

The July 2008 examiner found that both feet were warm, dorsalis pedis was 2+ and there was no evidence of edema, callus or restlessness.  He also determine that the Veteran could not feel the monofilament on the left toe and left foot, and that sensation to light touch was markedly diminished in the lower extremities below the knees.  The examiner concluded that the Veteran's peripheral neuropathy was moderate in both lower extremities. 

In September 2010, the Veteran's VA medical records show hypoactive knee and ankle reflexes.  The records also reflect that vibration, pain and light touch sense were absent in the Veteran's plantar nerves, and position sense was decreased.  Hip flexion, knee flexion, ankle dorsiflexion, ankle plantar flexion and great toe flexion for both the left and right lower extremities all showed active movement against some resistance. 

The Veteran's VA medical records show that the Veteran continued to suffer from decreased sensation in his knees as well as a burning sensation in his feet in October 2010.  He was also unable to feel any sharp sensation of the feet.  The October 2010 medical records show palpable pedal pulses with no claudication, no edema, wounds, foot deformities and normal gait. 

In addition, an October 2010 VA examination found that the Veteran's peripheral neuropathy symptoms included parethesias, loss of sensation, pain, increased sensitivity and gait abnormality.  However, the exam also noted that the left and right lower extremity showed normal temperature, color and radial pulse.  The associated reflex exam found normal ankle jerk and knee jerk reflexes, as well as normal plantar flexion. 

October 2010 sensory exams of the left and right lower extremities found normal vibration, decreased pain, normal position sense, decreased light touch and no dysesthesias of both lower extremities. 

Furthermore, the examiner found active movement against full resistance in hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension. 

Lastly, the Veteran underwent a peripheral neuropathy examination in April 2015.  The examination showed that the Veteran experienced mild constant pain, moderate intermittent pain, no paresthesias and moderate numbness.  The Veteran also showed normal strength in his knee extension, knee flexion, ankle plantar flexion and ankle dorsiflexion.  He also showed normal reflexes of both knees and ankles. 

The Veteran's sensitivity to light touch was decreased in both ankles/lower legs, feet/ toes and decreased in his knees/thighs.  No muscle atrophy was found. 

The April 2015 examiner concluded the Veteran had peripheral neuropathy, but his sciatic and femoral nerves were normal. 

In view of the foregoing, the Board finds that an initial rating of 20 percent disabling for the Veteran's peripheral neuropathy of his right and left lower extremities, but no higher, is warranted throughout the course of the appeal because the record evidence shows that peripheral neuropathy of the right and left lower extremities has not been manifested by moderately severe incomplete paralysis.  Specifically, his mild constant pain, moderate intermittent pain, no paresthesias and moderate numbness, normal strength in his knee extension, knee flexion, ankle plantar flexion and ankle dorsiflexion, normal reflexes of both knees and ankles, is accounted for in his currently assigned 20 percent ratings for moderate symptomatology.  Crucially, the Veteran himself has only reported mild or moderate symptoms in relation to his bilateral peripheral neuropathy.  He has evidenced normal strength testing on physical examination with no evidence of atrophy or trophic changes.  

For these reasons, an increased initial rating of 20 percent is granted, and ratings in excess of 20 percent are denied.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During the appeal period, the Veteran has been service-connected for: diabetes mellitus, type II, rated as 40 percent disabling; right and left lower extremity peripheral neuropathy both rated as 20 percent disabling; right and left upper extremity peripheral neuropathy rated as 20 percent disabling.  The Veteran's combined disability rating for the appeal period is 80 percent.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16 (a) during the entire appeal period. 

The Veteran contends that he was forced to retire from his job as a construction worker due to his diabetes mellitus, type II, and peripheral neuropathy.  In June 2015, a VA examiner found that the Veteran's diabetes and peripheral neuropathy were very well controlled.  He opined, that among the general population, people are gainfully employed with more severe diabetes and peripheral neuropathy.  Although it is conceded that the Veteran's service connected disabilities will make construction work difficult, it is very possible for the Veteran to be employed in sedentary and light physical work.  

The Veteran's DD 214 Form indicates that he has three years of high school education.  He was an auto mechanic in the service.  Based upon the Veteran's educational and occupational backgrounds, there is no indication that she is precluded from sedentary or light physical employment. 

The competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe symptomatology he observes, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his service-connected disabilities render him unemployable, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings. 

In sum, the preponderance of the evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16 (a).  As a consequence, entitlement to a TDIU is not warranted, and the benefit of the doubt rule is not for application in resolution of the Veteran's appeal.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, is denied. 

Entitlement to a rating in excess of 40 percent for diabetes mellitus, type II, after May 3, 2013, is denied. 

Entitlement to an initial rating or 20 percent disabling for peripheral neuropathy of the right lower extremity, is granted for the period prior to May 3, 2013.

Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling, is denied.

Entitlement to an initial rating in excess of 10 percent disabling for peripheral neuropathy of the left lower extremity, is granted for the period prior to May 3, 2013.

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling, is denied.

A TDIU by reason of the service-connected disabilities is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


